DETAILED ACTION 
Claims 1 and 95-109, submitted on February 3, 2020, are pending in the application.  Claims 96, 98-99, 106-107, and 109 are withdrawn.  Claims 1, 95, 97, 100-105, and 108 are rejected for the reasons set forth below.  No claim is allowed.  
The present application is being examined under the pre-AIA  first-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to compounds of Formula I, in the reply filed on November 18, 2020 is acknowledged.  Claim 109 is withdrawn from further consid-eration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant’s election without traverse of “JQ35” (see applicant’s specification, submitted July 19, 2019, at p. 137), illustrated below, is also acknowledged:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 96, 98-99, and 106-107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  
Claim Objections 
Claim 100 is objected to because in proviso “(b)” at the end of the claim, “R₂ is H” should be deleted.  Appropriate correction is required.
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  
Claims 1, 95, 97, and 100-105 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sueoka (US 5,712,274 A) 
Sueoka (cited in applicant’s IDS) discloses (col. 10, l. 32 et seq.) compounds within the scope of Formula I, for example, it discloses (col. 10, ll. 32-36) the compound illustrated below:  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This compound has an R₄ pyridazinyl group (a heteroaryl group) and is therefore not excluded by the proviso at the end of claims 1, 95, and 100.  Note also that this compound is within the scope .  
Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 95, 97, 100-105, and 108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sueoka as applied above. 
In addition to the teachings of Sueoka set forth above, the reference more generally discloses compounds having the following structure:  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1, 95, 97, 100-105, and 108 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of US Patent Nos. 8,981,083 B2; 9,320,741 B2; and 10,407,441 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘083 patent claims compounds within the scope of the instant claims, including applicant’s elected species (see claim 3).  The ‘741 patent, the ‘441 patent, and the ‘527 patent each claims methods of using compounds within the scope of the instant claims.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”